Exhibit 10.4

 

NOTE PURCHASE AGREEMENT made as of August 6, 2010, by and among the FEDERAL
FINANCING BANK (“FFB”), a body corporate and instrumentality of the United
States of America, STEPHENTOWN REGULATION SERVICES, LLC (the “Borrower”), a
limited liability company organized and existing under the laws of the State of
Delaware, and the SECRETARY OF ENERGY, acting through the Department of Energy
(the “Secretary”).

 

WHEREAS, the Secretary is authorized, pursuant to the Guarantee Act (as
hereinafter defined), to guarantee loans that meet the requirements of the
Guarantee Act; and

 

WHEREAS, FFB is authorized, under section 6(a) of the FFB Act (as hereinafter
defined), to make commitments to purchase, and to purchase on terms and
conditions determined by FFB, any obligation that is issued, sold, or guaranteed
by an agency of the United States of America; and

 

WHEREAS, pursuant to the FFB Act, FFB has entered into the Program Financing
Agreement (as hereinafter defined) with the Secretary setting forth the
commitment of FFB to enter into agreements to purchase notes issued by entities
designated by the Secretary when those notes have been guaranteed by the
Secretary, and the commitment of the Secretary to guarantee those notes; and

 

WHEREAS, pursuant to the Program Financing Agreement, the Secretary has
delivered to FFB and the Borrower a Designation Notice (as hereinafter defined)
designating the Borrower to be a “Borrower” for purposes of the Program
Financing Agreement; and

 

WHEREAS, FFB is entering into this Note Purchase Agreement, as authorized by
section 6(a) of the FFB Act and in fulfillment of its commitment under the
Program Financing Agreement, setting out, among other things, FFB’s agreement to
purchase, pursuant to the FFB Act, the Note (as hereinafter defined) to be
issued by the Borrower, when the terms and conditions specified herein have been
satisfied, as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, FFB, the Secretary, and the
Borrower agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND RULES OF INTERPRETATION

 

Section 1.1                                      Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings specified in this section 1.1, unless the context clearly requires
otherwise.

 

1

--------------------------------------------------------------------------------


 

“Advance” shall mean an advance of funds made by FFB under the Note in
accordance with the provisions of article 7 of this Agreement.

 

“Advance Identifier” shall mean, for each Advance, the particular sequence of
letters and numbers constituting the Note Identifier plus the particular
sequence of additional numbers assigned by FFB to the respective Advance in the
interest rate confirmation notice relating to such Advance delivered by FFB in
accordance with section 7.7 of this Agreement.

 

“Advance Request” shall mean a letter from a Borrower requesting an Advance
under a Note, in the form of letter attached as Exhibit A to this Agreement.

 

“Advance Request Approval Notice” shall mean the written notice from the
Department located at the end of an Advance Request advising FFB that such
Advance Request has been approved on behalf of the Secretary.

 

“Borrower Instruments” shall have the meaning specified in section 3.2.1 of this
Agreement.

 

“Borrower State” shall have the meaning specified in Schedule I to this
Agreement.

 

“Business Day” shall mean any day on which FFB and the Federal Reserve Bank of
New York are both open for business.

 

“Certificate Specifying Authorized Borrower Signatories” shall mean a
certificate of the Borrower specifying the names and titles of those individuals
who are authorized to execute and deliver from time to time Advance Requests on
behalf of the Borrower, and containing the original signature of each of those
individuals, substantially in the form of the Certificate Specifying Authorized
Borrower Signatories attached as Exhibit B to this Agreement.

 

“Certificate Specifying Authorized Department Officials” shall mean a
certificate specifying the names and titles of those officials of the Department
who are authorized to execute and deliver Advance Request Approval Notices from
time to time on behalf of the Secretary and setting out the original signature
of each of those authorized officials, and specifying the name and title of
those officials of the Department who are authorized to confirm telephonically
the authenticity of the Advance Request Approval Notices from time to time on
behalf of the Secretary and setting out the telephone number of each of those
authorized officials, in the form of the Certificate Specifying Authorized
Department Officials attached as Annex 1 to the Program Financing Agreement.

 

“Common Agreement” shall have the meaning specified in Schedule I to this
Agreement.

 

“Department” shall mean the Department of Energy.

 

“Designation Notice” shall mean, generally, a notice from the Secretary to FFB
and the particular entity identified therein as the respective “Borrower,”
designating that entity to

 

2

--------------------------------------------------------------------------------


 

be a “Borrower” for purposes of the Program Financing Agreement, in the form of
notice that is attached as Annex 2 to the Program Financing Agreement; and “the
Designation Notice” shall mean the particular Designation Notice delivered by
the Secretary to FFB and the Borrower designating the Borrower to be a
“Borrower” for purposes of the Program Financing Agreement.

 

“FFB Act” shall mean the Federal Financing Bank Act of 1973 (Pub.  L.  No. 
93-224, 87 Stat.  937, codified at 12 U.S.C. § 2281 et seq.), as amended.

 

“Governmental Approval” shall mean any approval, consent, authorization,
license, permit, order, certificate, qualification, waiver, exemption, or
variance, or any other action of a similar nature, of or by a Governmental
Authority having jurisdiction over the Borrower or any of its properties.

 

“Governmental Authority” shall mean any federal, state, county, municipal, or
regional authority, or any other entity of a similar nature, exercising any
executive, legislative, judicial, regulatory, or administrative function of
government.

 

“Governmental Judgment” shall mean any judgment, order, decision, or decree, or
any action of a similar nature, of or by a Governmental Authority having
jurisdiction over the Borrower or any of its properties.

 

“Governmental Registration” shall mean any registration, filing, declaration, or
notice, or any other action of a similar nature, with or to a Governmental
Authority having jurisdiction over the Borrower or any of its properties.

 

“Governmental Rule” shall mean any statute, law, rule, regulation, code, or
ordinance of a Governmental Authority having jurisdiction over the Borrower or
any of its properties.

 

“Guarantee Act” shall mean Title XVII of the Energy Policy Act of 2005 (Pub. 
L.  No.  109-58, 119 Stat. 594, 1117, codified at 42 U.S.C. § 16511 et seq.), as
amended.

 

“Holder” shall mean FFB, for so long as it shall be the holder of the Note, and
any successor or assignee of FFB, for so long as such successor or assignee
shall be the holder of the Note.

 

“Loan Commitment Amount” shall have the meaning specified in Schedule I to this
Agreement.

 

“Loan Servicer” shall mean the Department, acting through the Loan Guarantee
Program Office.

 

“Material Adverse Effect on the Borrower” shall mean any material adverse effect
on the financial condition, operations, business or prospects of the Borrower or
the ability of the Borrower to perform its obligations under this Agreement or
any of the other Borrower Instruments.

 

3

--------------------------------------------------------------------------------


 

“Note” shall mean a future advance promissory note payable to FFB, in the form
of note that is attached as Exhibit C to this Agreement, as such Note may be
amended, supplemented, and restated from time to time in accordance with its
terms.

 

“Note Identifier” shall mean the particular sequence of letters and numbers
assigned by FFB to the Note in the Principal Instruments acceptance notice
relating to the Note delivered by FFB in accordance with section 5.1 of this
Agreement.

 

“Opinion of Borrower’s Counsel re: Borrower Instruments” shall mean an opinion
of counsel from counsel to the Borrower, substantially in the form of opinion
that is attached as Exhibit D to this Agreement.

 

“Opinion of Secretary’s Counsel re: Secretary’s Instruments” shall mean an
opinion of counsel from counsel to the Secretary, substantially in the form of
opinion that is attached as Exhibit E to this Agreement.

 

“Other Debt Obligation” shall mean any note or Note, or any other evidence of an
obligation for borrowed money of a similar nature, made or issued by the
Borrower (other than the Note purchased by FFB under this Agreement), or any
mortgage, indenture, deed of trust or loan agreement with respect thereto to
which the Borrower is a party or by which the Borrower or any of its properties
is bound (other than this Agreement).

 

“Payment Borrowing” shall have the meaning specified in paragraph 7(b) of the
Note purchased under this Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, trust company, unincorporated
organization or Governmental Authority.

 

“Principal Instruments” shall have the meaning specified in section 4.2 of this
Agreement.

 

“Program Financing Commitment Amount” shall have the meaning specified in
section 1.1 of the Program Financing Agreement.

 

“Program Financing Agreement” shall mean the Program Financing Agreement dated
as of September 2, 2009, between FFB and the Secretary, as such agreement may be
amended, supplemented, and restated from time to time in accordance with its
terms.

 

“Project State” shall have the meaning specified in Schedule I to this
Agreement.

 

“Requested Advance Amount” shall have the meaning specified in section
7.3.1(a)(2) of this Agreement.

 

“Requested Advance Date” shall have the meaning specified in section
7.3.1(a)(3) of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Secretary’s Certificate” shall mean a certificate relating to the Secretary’s
Guarantee and other matters, in the form of certificate that is attached as
Exhibit F to this Agreement.

 

“Secretary’s Guarantee” shall mean a guarantee of the Note issued by the
Secretary, in the form of guarantee that is attached as Exhibit G to this
Agreement.

 

“Secretary’s Instruments” shall have the meaning specified in section 3.3.1 this
Agreement.

 

“Security Instruments” shall have the meaning specified in Schedule I to this
Agreement.

 

“this Agreement” shall mean this Note Purchase Agreement between FFB, the
Secretary, and the Borrower.

 

“Uncontrollable Cause” shall mean an unforeseeable cause beyond the control and
without the fault of FFB, being: act of God, fire, flood, severe weather,
epidemic, quarantine restriction, explosion, sabotage, act of war, act of
terrorism, riot, civil commotion, lapse of the statutory authority of the United
States Department of the Treasury to raise cash through the issuance of Treasury
debt instruments, disruption or failure of the Treasury Financial Communications
System, closure of the Federal Government, or an unforeseen or unscheduled
closure or evacuation of the FFB offices.

 

Section 1.2                                      Rules of Interpretation.

 

Unless the context shall otherwise indicate, the terms defined in section 1.1 of
this Agreement shall include the plural as well as the singular and the singular
as well as the plural.  The words “herein,” “hereof,” and “hereto,” and words of
similar import, refer to this Agreement as a whole.  All references to “the
Secretary” herein shall mean the Secretary in his or her official, and not
individual, capacity, and shall include designates thereof that may be duly
authorized from time to time.

 

ARTICLE 2

 

FFB COMMITMENT TO PURCHASE THE NOTE

 

Subject to the terms and conditions of this Agreement, FFB agrees to purchase
the Note that is offered by the Borrower to FFB for purchase under this
Agreement.

 

ARTICLE 3

 

COMMITMENT CONDITIONS

 

FFB shall be under no obligation to purchase the Note under this Agreement, and
the Secretary shall be under no obligation to issue the Secretary’s Guarantee
guaranteeing such Note, unless and until each of the conditions specified in
this article 3 has been satisfied.

 

5

--------------------------------------------------------------------------------


 

Section 3.1                                      Commitment Amount Limits.

 

3.1.1                        Loan Commitment Amount.  The maximum principal
amount of the Note that is offered for purchase shall not exceed the Loan
Commitment Amount.

 

3.1.2                        Program Financing Commitment Amount.  At the time
that the Note is offered to FFB for purchase under this Agreement, the maximum
principal amount of the Note, when added to the aggregate maximum principal
amount of all other notes that have been issued by entities that have been
designated by the Secretary in Designation Notices to be “Borrowers” for
purposes of the Program Financing Agreement and which notes have been guaranteed
by the Secretary pursuant to the Guarantee Act, shall not exceed the Program
Financing Commitment Amount.

 

Section 3.2                                      Borrower Instruments.

 

3.2.1                        Borrower Instruments.  FFB shall have received the
following instruments (such instruments being, collectively, the “Borrower
Instruments”):

 

(a)                                  an original counterpart of this Agreement,
duly executed by the Borrower; and

 

(b)                                 the original Note, with all of the blanks on
page 1 of the Note filled in with information consistent with the information
set out in the Designation Notice, and duly executed by the Borrower.

 

3.2.2                        Opinion of Borrower’s Counsel re: Borrower
Instruments.  FFB shall have received an Opinion of Borrower’s Counsel re:
Borrower Instruments.

 

3.2.3                        Certificate Specifying Authorized Borrower
Signatories.  FFB shall have received a completed and signed Certificate
Specifying Authorized Borrower Signatories.

 

Section 3.3                                      Secretary’s Instruments.

 

3.3.1                        Secretary’s Instruments.  FFB shall have received
the following instruments (such instruments being, collectively, the
“Secretary’s Instruments”):

 

(a)                                  an original counterpart of this Agreement,
duly executed by or on behalf of the Secretary;

 

(b)                                 the original Secretary’s Guarantee relating
to the Note, duly executed by or on behalf of the Secretary; and

 

(c)                                  an original Secretary’s Certificate
relating to the Secretary’s Guarantee and other matters, duly executed by or on
behalf of the Secretary.

 

3.3.2                        Opinion of Secretary’s Counsel re: Secretary’s
Instruments.  FFB shall have received an Opinion of Secretary’s Counsel re:
Secretary’s Instruments.

 

6

--------------------------------------------------------------------------------


 

Section 3.4                                      Conditions Specified in Other
Agreements.

 

Each of the conditions specified in the Program Financing Agreement as being
conditions to purchasing the Note shall have been satisfied, or waived by FFB or
the Secretary, as the case may be.

 

ARTICLE 4

 

OFFER OF THE NOTE FOR PURCHASE

 

The Note that is to be offered to FFB for purchase under this Agreement shall be
offered in accordance with the procedures described in this article 4.

 

Section 4.1                                      Delivery of Borrower
Instruments to the Secretary.

 

The Borrower shall deliver to the Secretary, for redelivery to FFB, the
following:

 

(a)                                  all of the Borrower Instruments, each duly
executed by the Borrower;

 

(b)                                 an Opinion of Borrower’s Counsel re:
Borrower Instruments; and

 

(c)                                  a completed and signed Certificate
Specifying Authorized Borrower Signatories.

 

Section 4.2                                      Delivery of Principal
Instruments by the Secretary to FFB.

 

The Secretary shall deliver to FFB all of the following instruments
(collectively being the “Principal Instruments”:

 

(a)                                  all of the instruments described in section
4.1;

 

(b)                                 all of the Secretary’s Instruments, each
duly executed by the Secretary; and

 

(c)                                  an Opinion of Secretary’s Counsel re:
Secretary’s Instruments.

 

ARTICLE 5

 

PURCHASE OF THE NOTE BY FFB

 

Section 5.1                                      Acceptance or Rejection of
Principal Instruments.

 

Within 5 Business Days after delivery to FFB of the Principal Instruments
relating to the Note that is offered for purchase under this Agreement, FFB
shall deliver by facsimile transmission (fax) to the Department one of the
following:

 

7

--------------------------------------------------------------------------------


 

(a)                                  an acceptance notice, which notice shall:

 

(1)                                  state that the Principal Instruments meet
the terms and conditions detailed in article 3 of this Agreement, or are
otherwise acceptable to FFB; and

 

(2)                                  assign a Note Identifier to such Note for
use by the Borrower and the Department in all communications to FFB making
reference to such Note; or

 

(b)                                 a rejection notice, which notice shall state
that one or more of the Principal Instruments does not meet the terms and
conditions of this Agreement and specify how such instrument or instruments does
not meet the terms and conditions of this Agreement.

 

Section 5.2                                      Purchase.

 

FFB shall not be deemed to have accepted the Note offered for purchase under
this Agreement until such time as FFB shall have delivered an acceptance notice
accepting the Principal Instruments relating to the Note; provided, however,
that in the event that FFB shall make an Advance under the Note, then FFB shall
be deemed to have accepted the Note offered for purchase.

 

Section 5.3                                      Return of Note and Secretary’s
Guarantee Under Certain Circumstances.

 

In the event that all of the following shall have occurred:

 

(a)                                  the Borrower shall have issued the Note to
FFB;

 

(b)                                 the Secretary shall have issued to FFB the
Secretary’s Guarantee relating to the Note;

 

(c)                                  FFB shall have purchased the Note from the
Borrower under this Agreement;

 

(d)                                 there have been no Advances made by FFB to
the Borrower under the Note;

 

(e)                                  on or before September 30, 2011, the
Secretary shall have delivered written notice to FFB that the Secretary has not
received a written certification from a responsible officer of the Borrower
stating, to the best of such officer’s knowledge after due inquiry, that
“Commencement of Construction” (as that term is defined in the Common Agreement)
has occurred, and that the Secretary will not be approving Advances under the
Note,

 

then FFB will return the Note to the Borrower and the Secretary’s Guarantee to
the Secretary and FFB’s obligations and commitments under this Agreement will
terminate.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 6

 

CUSTODY OF NOTE; LOSS OF NOTE, ETC.

 

Section 6.1                                      Custody.

 

FFB shall have custody of the Note purchased under this Agreement until all
amounts owed under the Note have been paid in full.

 

Section 6.2                                      Lost, Stolen, Destroyed, or
Mutilated Note.

 

In the event that the Note purchased under this Agreement shall become lost,
stolen, destroyed, or mutilated, the Borrower shall, upon a written request made
by FFB to the Borrower, with a copy to the Secretary, execute and deliver to
FFB, in replacement thereof, a new Note of like tenor, dated and bearing
interest from the date to which interest has been paid on such lost, stolen,
destroyed, or mutilated Note or, if no interest has been paid thereon, dated the
same date as such lost, stolen, destroyed, or mutilated Note.  Upon delivery of
such replacement Note to FFB, the Borrower shall be released and discharged from
any further liability on account of the lost, stolen, or destroyed Note.  If the
Note being replaced has been mutilated, such mutilated Note shall be surrendered
to the Borrower for cancellation.  The Secretary shall deliver to FFB a
confirmation that the Secretary’s Guarantee related to the lost, stolen,
destroyed, or mutilated Note remains in full force and effect with respect to
the replacement Note.

 

ARTICLE 7

 

ADVANCES

 

Section 7.1                                      Commitment.

 

Subject to the terms and conditions of this Agreement, FFB agrees to make
Advances under the Note for the account of the Borrower.

 

Section 7.2                                      Treasury Policies Applicable to
Advances.

 

Each of the Borrower and the Secretary understands and consents to the following
Treasury financial management policies generally applicable to all advances of
funds:

 

(a)                                  each Advance will be requested by the
Borrower, and each Advance Request will be approved by the Secretary, only at
such time and in such amount as shall be necessary to meet the immediate payment
or disbursing need of the Borrower;

 

(b)                                 except for Advances to reimburse the
Borrower for expenditures that it has made from its own working capital,
generally each Advance will be requested to be disbursed directly to the
Person(s) to whom the Borrower is obligated to make payments;

 

9

--------------------------------------------------------------------------------


 

(c)                                  Advances for investment purposes will not
be requested by the Borrower or approved by the Secretary; and

 

(d)                                 all interest earned on any lawful and
permitted investment of Advances in excess of the interest accrued on such
Advances will be remitted to FFB.

 

Section 7.3                                      Conditions to Making Advances.

 

FFB shall be under no obligation to make any Advance under the Note unless and
until each of the conditions specified in this section 7.3 is satisfied.

 

7.3.1                        Advance Requests.  For each Advance, the Borrower
shall have delivered to the Secretary, for review and approval before being
forwarded to FFB, an Advance Request, which Advance Request:

 

(a)                                  shall specify, among other things:

 

(1)                                  the particular “Note Identifier” that FFB
assigned to this Note (as provided in section 5.1 of this Agreement;

 

(2)                                  the particular amount of funds that the
Borrower requests to be advanced (such amount being the “Requested Advance
Amount” for the respective Advance);

 

(3)                                  the particular calendar date that the
Borrower requests to be the date on which the respective Advance is to be made
(such date being the “Requested Advance Date” for such Advance), which date:

 

(A)                              must be a Business Day; and

 

(B)                                shall not be earlier than the third Business
Day to occur after the date on which FFB shall have received the respective
Advance Request;

 

(4)                                  the particular bank account or accounts to
which the Borrower requests that the respective Advance be made; and

 

(b)                                 shall have been duly executed by an
individual whose name and signature appear on the Certificate Specifying
Authorized Borrower Signatories delivered by the Borrower to FFB pursuant to
section 3.2.3 of this Agreement; and

 

(c)                                  shall have been received by FFB not later
than the third Business Day before the Requested Advance Date specified in such
Advance Request.

 

7.3.2                        Advance Request Approval Notice.  For each Advance,
the Secretary shall have delivered to FFB the Borrower’s executed Advance
Request, together with the

 

10

--------------------------------------------------------------------------------


 

Department’s executed Advance Request Approval Notice, which Advance Request
Approval Notice:

 

(a)                                  shall have been duly executed on behalf of
the Secretary by an official of the Department whose name and signature appear
on the Certificate Specifying Authorized Department Officials delivered to FFB
pursuant to section 3.1.3 or section 6.1 of the Program Financing Agreement; and

 

(b)                                 shall have been received by FFB not later
than the third Business Day before the Requested Advance Date specified in such
Advance Request.

 

7.3.3                        Telephonic Confirmation of Authenticity of  Advance
Request Approval Notices.  For each Advance, FFB shall have obtained telephonic
confirmation of the authenticity of the related Advance Request Approval Notice
from an official of the Department (a) whose name, title, and telephone number
appear on the Certificate Specifying Authorized Department Officials that has
been delivered by the Secretary to FFB pursuant to section 3.1.3 or section 6.1
of the Program Financing Agreement; and (b) who is not the same official of the
Department who executed the Advance Request Approval Notice on behalf of the
Secretary.

 

7.3.4                        Note Maximum Principal Amount Limit.  At the time
of making any Advance under the Note, the amount of such Advance, when added to
the aggregate amount of all Advances previously made under the Note, shall not
exceed the maximum principal amount of the Note.

 

7.3.5                        Conditions Specified in Other Agreements.  Each of
the conditions specified in the Program Financing Agreement as being conditions
to making Advances under the Note, shall have been satisfied, or waived by FFB
or the Secretary, as the case may be.

 

Section 7.4                                      Amount and Timing of Advances.

 

FFB shall make each Advance in the Requested Advance Amount specified in the
respective Advance Request and on the Requested Advance Date specified in the
respective Advance Request, subject to satisfaction of the conditions specified
in section 7.3 of this Agreement and subject to the following additional
limitations:

 

(a)                                  in the event that the Requested Advance
Date specified in the respective Advance Request is not a Business Day, FFB
shall make the respective Advance on the first day thereafter that is a Business
Day;

 

(b)                                 in the event that FFB receives the
respective Advance Request and the related Advance Request Approval Notice later
than the third Business Day before the Requested Advance Date specified in such
Advance Request, FFB shall make the respective Advance as soon as practicable
thereafter, but in any event not later than the third Business Day after FFB
receives such Advance Request, unless the Borrower

 

11

--------------------------------------------------------------------------------


 

delivers to FFB and the Secretary a written cancellation of such Advance Request
or a replacement Advance Request specifying a later Requested Advance Date;

 

(c)                                  in the event that an Uncontrollable Cause
prevents FFB from making the respective Advance on the Requested Advance Date
specified in the respective Advance Request, FFB shall make such Advance as soon
as such Uncontrollable Cause ceases to prevent FFB from making such Advance,
unless the Borrower delivers to FFB and the Secretary a written cancellation of
such Advance Request or a replacement Advance Request specifying a later
Requested Advance Date; and

 

(d)                                 in the event that FFB receives, not later
than 3:30 p.m.  (Washington, DC, time) on the Business Day immediately before
the Requested Advance Date specified in an Advance Request, a written notice
delivered by facsimile transmission of withdrawal or cancellation of the Advance
Request Approval Notice, and telephonic confirmation of the withdrawal or
cancellation, from an official of the Department whose name, title, and
telephone number appear on the Certificate Specifying Authorized Department
Officials that has been delivered by the Secretary to FFB pursuant to section
3.1.3 or section 6.1 of the Program Financing Agreement, FFB shall not make the
respective Advance.

 

Section 7.5                                      Type of Funds and Means of
Advance.

 

7.5.1                        General.  Except as provided in section 7.5.2 of
this Agreement, each Advance shall be made in immediately available funds by
electronic funds transfer to such bank account(s) as shall have been specified
in the respective Advance Request.

 

7.5.2                        Payment Borrowings.  An Advance for purposes of a
Payment Borrowing under the Note shall be made by internal transfer of funds on
the books of the United States Department of the Treasury in accordance with the
terms of the Note.

 

Section 7.6                                      Interest Rate Applicable to
Advances.

 

The rate of interest applicable to each Advance made under the Note shall be
established as provided in paragraph 6 of the Note.

 

Section 7.7                                      Interest Rate Confirmation
Notices.

 

After making each Advance, FFB shall deliver, by facsimile transmission, to the
Borrower, the Department, and the Loan Servicer written confirmation of the
making of the respective Advance, which confirmation shall:

 

(a)                                  state the date on which such Advance was
made;

 

(b)                                 state the interest rate applicable to such
Advance; and

 

(c)                                  assign an Advance Identifier to such
Advance for use by the Borrower, the Department, and Loan Servicer in all
communications to FFB making reference to such Advance.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES BY THE BORROWER

 

The Borrower makes the representations and warranties provided in this article 8
to FFB.

 

Section 8.1                                      Organization.

 

The Borrower is a limited liability company duly organized, validly existing and
in good standing under the laws of the Borrower State and is qualified to do
business in the Project State.

 

Section 8.2                                      Authority.

 

The Borrower has all requisite limited liability company power and authority to
carry on its business as presently conducted, to execute and deliver this
Agreement and each of the other Borrower Instruments, to consummate the
transactions contemplated hereby and thereby, and to perform its obligations
hereunder and thereunder.

 

Section 8.3                                      Due Authorization.

 

The execution and delivery by the Borrower of this Agreement and each of the
other Borrower Instruments, the consummation by the Borrower of the transactions
contemplated hereby and thereby, and the performance by the Borrower of its
obligations hereunder and thereunder have been duly authorized by all necessary
limited liability company action.

 

Section 8.4                                      Due Execution.

 

This Agreement has been, and each of the other Borrower Instruments will have
been at the respective time of delivery of each thereof, duly executed and
delivered by individuals who are duly authorized to execute and deliver such
documents on behalf of the Borrower.

 

Section 8.5                                      Validity and Enforceability.

 

This Agreement constitutes, and each of the other Borrower Instruments will
constitute at the respective time of delivery of each thereof, the legal, valid,
and binding agreement of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

 

Section 8.6                                      No Governmental Actions
Required.

 

No Governmental Approvals or Governmental Registrations are now, or under
existing Governmental Rules will in the future be, required to be obtained or
made, as the case may be, by the Borrower to authorize the execution and
delivery by the Borrower of this Agreement or any of the other Borrower
Instruments, the consummation by the Borrower of the transactions contemplated
hereby or thereby, or the performance by the Borrower of its obligations
hereunder or thereunder.

 

13

--------------------------------------------------------------------------------


 

Section 8.7                                      No Conflicts or Violations.

 

The execution and delivery by the Borrower of this Agreement or any of the other
Borrower Instruments, the consummation by the Borrower of the transactions
contemplated hereby or thereby, and the performance by the Borrower of its
obligations hereunder or thereunder do not and will not conflict with or
violate, result in a breach of, or constitute a default under (a) any term or
provision of the certificate of formation or operating agreement of the
Borrower; (b) any of the covenants, conditions or agreements contained in any
Other Debt Obligation of the Borrower; (c) any Governmental Approval or
Governmental Registration obtained or made, as the case may be, by the Borrower;
or (d) any Governmental Judgment or Governmental Rule currently applicable to
the Borrower.

 

Section 8.8                                      All Necessary Governmental
Actions.

 

The Borrower has not failed to obtain any material Governmental Approval or make
any material Governmental Registration required or necessary to carry on the
business of the Borrower as presently conducted, and the Borrower reasonably
believes that it will not be prevented by any Governmental Authority having
jurisdiction over the Borrower from so carrying on its business as presently
conducted.

 

Section 8.9                                      No Material Litigation.

 

There are no lawsuits or judicial or administrative actions, proceedings or
investigations pending or, to the best knowledge of the Borrower, threatened
against the Borrower which, in the reasonable opinion of the Borrower, is likely
to have a Material Adverse Effect on the Borrower.

 

ARTICLE 9

 

BILLING BY FFB

 

Section 9.1                                      Billing Statements to the
Borrower, the Department, and the Loan Servicer.

 

FFB shall prepare a billing statement for the amounts owed to FFB on each
Advance that is made under the Note purchased under this Agreement, and shall
deliver each such billing statement to the Borrower, the Department, and the
Loan Servicer.

 

Section 9.2                                      Failure to Deliver or Receive
Billing Statements No Release.

 

Failure on the part of FFB to deliver any billing statement or failure on the
part of the Borrower to receive any billing statement shall not, however,
relieve the Borrower of any of its payment obligations under the Note or this
Agreement.

 

Section 9.3                                      FFB Billing Determinations
Conclusive.

 

9.3.1                        Acknowledgment and Consent.  The Borrower
acknowledges that FFB has described to it:

 

14

--------------------------------------------------------------------------------


 

(a)                                  the rounding methodology employed by FFB in
calculating the amount of accrued interest owed at any time on the Note; and

 

(b)                                 the methodology employed by FFB in
calculating the equal principal installment payment schedule for amounts due and
payable on the Note;

 

and the Borrower consents to these methodologies.

 

9.3.2                        Agreement.  The Borrower agrees that any and all
determinations made by FFB shall be conclusive and binding upon the Borrower
with respect to:

 

(a)                                  the amount of accrued interest owed on the
Note determined using this rounding methodology; and

 

(b)                                 the amount of any equal principal
installment payment due and payable on the Note determined using this
methodology.

 

ARTICLE 10

 

PAYMENTS TO FFB

 

Each amount that becomes due and owing on the Note purchased under this
Agreement shall be paid when and as due, as provided in the Note.

 

ARTICLE 11

 

RIGHTS AND AGREEMENTS OF THE SECRETARY AND FFB

 

Section 11.1                                Rights and Agreements related to
Enforcement.

 

11.1.1                  Secretary’s Authority.  In consideration of the
Secretary’s Guarantee relating to the Note that has been purchased by FFB under
this Agreement, the Secretary shall have the sole authority (vis-a-vis FFB), in
the case of a default by the Borrower under such Note or the occurrence of an
Event of Default under the Security Instruments, in respect of acceleration of
such Note, the exercise of other available remedies, and the disposition of sums
or property recovered.

 

11.1.2                  Acknowledgment of Security Interest.  FFB acknowledges
that the Borrower has, through the execution of the Security Instruments,
pledged and granted a security interest to the “Collateral Agent,” for the
benefit of the “Secured Parties”(as those terms are defined in the Common
Agreement) in certain property of the Borrower to secure the payment and
performance of certain obligations owed to the Secretary under, inter alia, the
Security Instruments.

 

11.1.3                  FFB Cooperation.  FFB shall cooperate with the Secretary
to enable the Secretary to exercise and enforce the Secretary’s rights and
remedies under this Agreement, the Program Financing Agreement, the Note, and
the Security Instruments,

 

15

--------------------------------------------------------------------------------


 

including, when reasonably requested by the Secretary, executing and delivering
to the Secretary instruments, agreements, and other documents prepared by or for
the Department for FFB’s execution.

 

Section 11.2                                Secretary’s Right to Purchase
Advances or the Note.

 

Notwithstanding the provisions of the Note, the Borrower acknowledges that,
under the terms of the Program Financing Agreement, the Secretary may purchase
from FFB all or any portion of any Advance that has been made under the Note, or
may purchase from FFB the Note in its entirety, in the same manner, at the same
price, and subject to the same limitations as shall be applicable, under the
terms of the Note, to a prepayment by the Borrower of all or any portion of any
Advance made under the Note, or a prepayment by the Borrower of the Note in its
entirety, as the case may be.

 

Section 11.3                                Secretary’s Confirmation Relating to
the Secretary’s Guarantee.

 

The Secretary confirms to FFB that the obligation of the United States of
America to pay amounts due and payable under the Secretary’s Guarantee when such
amounts become due and payable in accordance with its terms, constitutes the
absolute obligation of the United States of America, against which no offset may
be made by the United States of America in discharge of its obligation to make
these payments and for which, in accordance with section 1702(j) of the
Guarantee Act, the full faith and credit of the United States of America are
pledged, provided, however, that the United States will be entitled to offset
payments under the Secretary’s Guarantee against any financial asset or
obligation of any Holder of the Secretary’s Guarantee other than FFB.

 

ARTICLE 12

 

EFFECTIVE DATE, TERM, SURVIVAL

 

Section 12.1                                Effective Date.

 

This Agreement shall be effective as of the date first above written.

 

Section 12.2                                Term of Commitment to Make Advances.

 

The obligation of FFB under this Agreement to make Advances under the Note
issued by the Borrower shall expire on the “Last Day for an Advance” specified
in the Note.

 

Section 12.3                                Survival.

 

12.3.1                  Representations, Warranties, and Certifications.  All
representations, warranties, and certifications made by the Borrower in this
Agreement, or in any agreement, instrument, or certificate delivered pursuant
hereto, shall survive the execution and delivery of this Agreement, the
purchasing of the Note hereunder, and the making of Advances thereunder.

 

16

--------------------------------------------------------------------------------


 

12.3.2                  Remainder of Agreement.  Notwithstanding the occurrence
and passage of the Last Day for an Advance, the remainder of this Agreement
shall remain in full force and effect until all amounts owed under this
Agreement and the Note purchased by FFB under this Agreement have been paid in
full.

 

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.1                                Notices.

 

13.1.1                  Addresses of the Parties.  All notices and other
communications hereunder and under the Note to be made to any party shall be in
writing and shall be addressed as follows:

 

To FFB:

 

Federal Financing Bank

Main Treasury Building

1500 Pennsylvania Avenue, NW

Washington, DC 20220

 

Attention: Chief Financial Officer

 

Telephone No. (202) 622-2470

Facsimile No.   (202) 622-0707

 

To the Borrower:

 

Stephentown Regulation Services LLC

c/o Beacon Power Corporation

65 Middlesex Road

Tyngsboro, Massachusetts 01879

 

Attention: James M.  Spiezio

 

Telephone No.  (978) 694-9121

Facsimile No.  (978) 694-9127

Email Address  spiezio@beaconpower.com

 

With a copy (which copy shall not be required to effect notice) to:

 

Stephentown Regulation Services LLC

c/o Beacon Power Corporation

65 Middlesex Road

Tyngsboro, Massachusetts 01879

 

17

--------------------------------------------------------------------------------


 

Attention:         Judith Judson

 

Telephone No. (978) 694-9121

Facsimile No.   (978) 694-9127

Email Address  judson@beaconpower.com

 

To the Secretary (or the Department):

 

United States Department of Energy Loan Guarantee Program

1000 Independence Avenue, SW

Washington, DC 20585

 

Attention: Portfolio Manager

 

Telephone No.  (202) 287-6738

Facsimile No.  (202) 287-5816

Email Address  lpo.portfolio@hq.doe.gov

 

With a copy (which copy shall not be required to effect notice) to:

 

Nixon Peabody LLP

437 Madison Avenue

New York, NY 10022

 

Attention: Scott Singer

 

Telephone No. (212) 940-3182

Facsimile No.  (866) 947-2466

Email Address  ssinger@nixonpeabody.com

 

To the Loan Servicer:

 

United States Department of Energy Loan Guarantee Program

1000 Independence Avenue, SW

Washington, DC 20585

 

Telephone No.  (202) 287-6738

Facsimile No.  (202) 287-5816

Attention: Portfolio Manager

 

Email Address  lpo.portfolio@hq.doe.gov

 

With a copy (which copy shall not be required to effect notice) to:

 

Nixon Peabody LLP

437 Madison Avenue

New York, NY 10022

 

18

--------------------------------------------------------------------------------


 

Attention: Scott Singer

 

Telephone No.  (212) 940-3182

Facsimile No.    (866) 947-2466

Email Address  ssinger@nixonpeabody.com

 

The address, telephone number, or facsimile number for any party or the Loan
Servicer may be changed at any time and from time to time upon written notice
given by such changing party to the each other party hereto.

 

13.1.2                  Permitted Means of Delivery.  Advance Requests, notices,
and other communications to FFB under this Agreement may be delivered by
facsimile (fax) transmission of the executed instrument.

 

13.1.3                  Effective Date of Delivery.  A properly addressed notice
or other communication shall be deemed to have been “delivered” for purposes of
this Agreement:

 

(a)                                  if made by personal delivery, on the date
of such personal delivery;

 

(b)                                 if mailed by first class mail, registered or
certified mail, express mail, or by any commercial overnight courier service, on
the date that such mailing is received;

 

(c)                                  if sent by facsimile (fax) transmission:

 

(1)                                  if the transmission is received and receipt
confirmed before 4:00 p.m. (Washington, DC, time) on any Business Day, on the
date of such transmission; and

 

(2)                                  if the transmission is received and receipt
confirmed after 4:00 p.m. (Washington, DC, time) on any Business Day or any day
that is not a Business Day, on the next Business Day.

 

13.1.4                  Notices to FFB to Contain FFB Identification
References.  All notices to FFB making any reference to either the Note or any
Advance made thereunder shall identify the Note or such Advance by the Note
Identifier or the respective Advance Identifier, as the case may be, assigned by
FFB to the Note or such Advance.

 

Section 13.2                                Amendments.

 

No provision of this Agreement may be amended, modified, supplemented, waived,
discharged, or terminated orally but only by an instrument in writing duly
executed by each of the parties hereto and consented to in writing by the
Secretary.

 

19

--------------------------------------------------------------------------------


 

Section 13.3                                Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of each of FFB,
the Borrower, and the Secretary, and each of their respective successors and
assigns.

 

Section 13.4                                Sale or Assignment of Note.

 

13.4.1                  Sale or Assignment Permitted.  Subject to the
requirements of 10 C.F.R. § 609.10(g)(1) and Office of Management and Budget
Circular A-129 revised (November 2000), FFB may sell, assign, or otherwise
transfer all or any part of the Note or any participation share thereof.

 

13.4.2                  Notice of Sale, Etc.  FFB will deliver to the Borrower,
the Department, and the Loan Servicer written notice of any sale, assignment, or
other transfer of any Note promptly after any such sale, assignment, or other
transfer.

 

13.4.3                  Manner of Payment after Sale.  Any sale, assignment, or
other transfer of all or any part of any Note may provide that, following such
sale, assignment, or other transfer, payments on such Note shall be made in the
manner specified by the respective purchaser, assignee, or transferee, as the
case may be.

 

13.4.4                  Replacement Notes.  The Borrower agrees:

 

(a)                                  to issue a replacement Note or Notes with
the same aggregate principal amount, interest rate, maturity, and other terms as
each respective Note or Notes sold, assigned, or transferred pursuant to
subsection 13.4.1 of this Agreement; provided, however, that, when requested by
the respective purchaser, assignee, or transferee, such replacement Note or
Notes shall provide that payments thereunder shall be made in the manner
specified by such purchaser, assignee, or transferee; and

 

(b)                                 to effect the change in ownership on its
records and on the face of each such replacement Note issued, upon receipt of
each Note or Notes so sold, assigned, or transferred.

 

Section 13.5                                Forbearance Not a Waiver.

 

Any forbearance on the part of FFB from enforcing any term or condition of this
Agreement shall not be construed to be a waiver of such term or condition or
acquiescence by FFB in any failure on the part of Borrower to comply with or
satisfy such term or condition.

 

Section 13.6                                Rights Confined to Parties.

 

Nothing expressed or implied herein is intended or shall be construed to confer
upon, or to give to, any Person other than FFB, the Borrower, and the Secretary,
and their respective successors and permitted assigns, any right, remedy or
claim under or by reason of this Agreement or of any term, covenant or condition
hereof, and all of the terms, covenants, conditions, promises, and agreements
contained herein shall be for the sole and exclusive benefit of FFB, the
Borrower, and the Secretary, and their respective successors and permitted
assigns.

 

20

--------------------------------------------------------------------------------


 

Section 13.7                                Governing Law.

 

This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, Federal law and
not the law of any state or locality.  To the extent that a court looks to the
laws of any state to determine or define the Federal law, it is the intention of
the parties hereto that such court shall look only to the laws of the State of
New York without regard to the rules of conflicts of laws.

 

Section 13.8                                Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not of itself invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 13.9                                Headings.

 

The descriptive headings of the various articles, sections, and subsections of
this Agreement were formulated and inserted for convenience only and shall not
be deemed to affect the meaning or construction of the provisions hereof.

 

Section 13.10                          Counterparts.

 

This Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute but one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, FFB, the Borrower, and the Secretary have each caused this
Agreement to be executed as of the day and year first above mentioned.

 

 

FEDERAL FINANCING BANK

 

(“FFB”)

 

 

 

 

 

 

 

Signature:

/s/ Mary J. Miller

 

Name:

Mary J. Miller

 

Title:

Vice President

 

 

 

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

(the “Borrower”)

 

 

 

 

 

Signature:

/s/ James M. Spiezio

 

Name:

James M. Spiezio

 

Title:

Treasurer and Secretary

 

 

 

 

 

 

 

THE SECRETARY OF ENERGY

 

(the “Secretary”)

 

 

 

 

 

 

 

Signature:

/s/ David G. Frantz

 

Name:

David G. Frantz

 

Title:

Director

 

 

Loan Guarantee Program

 

 

Office of Loan Programs

 

22

--------------------------------------------------------------------------------


 

SCHEDULE I
to
NOTE PURCHASE AGREEMENT
by and among
the Federal Financing Bank,
Stephentown Regulation Services LLC,
and the Secretary of Energy

 

1.                                       “Borrower State” means the State of
Delaware.

 

2.                                       “Common Agreement” means the Common
Agreement dated as of August 6, 2010, among Stephentown Regulation Services LLC,
as Borrower, the U.S.  Department of Energy, as Credit Party and Loan Servicer,
and Midland Loan Services, Inc., as Administrative Agent in its capacity as
Collateral Agent, as such agreement may be amended, supplemented, and restated
from time to time in accordance with its terms.

 

3.                                       “Loan Commitment Amount” means
$43,137,019.

 

4.                                       “Project State” means the State of New
York.

 

5.                                       “Security Instruments” means,
collectively, (i) the Common Agreement, and (ii) the “Security Documents” (as
that term is defined in the Common Agreement), as such agreements and documents
may be amended, supplemented, and restated from time to time in accordance with
their respective terms.

 

23

--------------------------------------------------------------------------------